EACOMBE, Circuit Judge..
All questions as to the propriety of the order made by the Commission and as to its power and jurisdiction may conveniently be disposed of at final hearing. • The only reason advanced for preserving the status quo by preliminary injunction is the risk of fire, which would imperil, not only the property of plaintiff and other shippers by it, but also buildings owned by others in the neighborhood of its terminal. But the Commission expressly provided that the railroad company might take all needful precautions against a conflagration or other liability to accident. If there is risk because of .delay in unloading the tank cars, it may require the consignéé to be more expeditious. If the valves or cocks of the unloading apparatus are worn, or defective and leaky, it may require them to be replaced with efficient ones. If a pail is insufficient to catch the drippings, it may require the substitution of some receptacle with a broader opening. If the method of unloading from the bottom of the tank by gravity inevitably results in the spilling of oil, it may insist that a different method be employed, by a pump or what not. If, as seems most probable, the sole cause of the trouble is careless manipulation, it may refuse to allow the work to be done by persons who neglect to give proper attention to it and may insist that the consignee shall send employés to take the oil who will take proper precautions. Upon the proof, there seems to be no sufficient reason, for any action by the court in advance of final hearing.
The motion is denied.